DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/28/2022. The terminal disclaimer received on 11/28/2022 has been approved. In the applicant’s response, the claims 1, 11, and 21 were amended. Accordingly, claims 1-21 are pending and being examined. Claims 1, 11, and 21 are independent form.

3.	The nonstatutory double patenting rejection is withdrawn in view of applicant’s terminal disclaimer proved. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al (US 2015/0254871, hereinafter “MacMillan) in view of Jin et al (“Artwork Identification for 360-Degree Panoramic Images Using Polyhedron-Based Rectilinear Projection and Keypoint Shapes”, 2017, hereinafter “Jin”). 

Regarding claim 1, MacMillan discloses a method for analyzing spherical video content (the method and the system for processing a spherical video and generating an output video that tracks a particular individual/object of interest form the spherical video; see abstract and fig.1), the method comprising: selecting a frame of a spherical video content item (selecting the spherical video frame 102-A from the spherical video which is a two-dimensional rectangle image; see fig.1 and para.25); projecting the frame of the spherical video content item to a two-dimensional region (generating the non-spherical sub-frame 104-A; see fig.1 and para.25); and identifying an area within the region which meets a criterion indicative of the region having a likelihood above a threshold of including a particular type of content (performing the image processing to automatically identify a target feature that meets specified visual criteria, such as tracking a particular target face; see 804/806 of fig.8 and para.67).

MacMillan does not explicitly disclose: “[1] projecting the frame of the spherical video content item to a two-dimensional region using a projection defined by a mapping according to which neighboring points of the frame are mapped to respective neighboring points of the region and to which one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region”; and “[2] in response to determining that the probability of the area within the region including the particular type of content is above the threshold, inhibiting the spherical video content item from being presented”. However, in same field of endeavor, Jin teaches: [1] using Equirectangular Projection and Rectilinear Projection to map all the locations on the sphere onto a flat image according to which neighboring points of the frame are mapped to respective neighboring points of the region and to which one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region (See fig.2, fig.3 and Sec. 3); and [2] if the features extracted from the transformed region of an artwork image do not match to those in the original artwork, the method identifies the artwork is an unauthorized artwork (see fig.1; see the 2nd para. on page 2; see Sec.1, para.1).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Jin into the teachings of MacMillan by employing equirectangular or rectilinear projection for converting a spherical frame to a two-dimensional image and identifying whether a copyrighted artwork is illegally distributed. The suggestion/motivation for doing so would have been to identify the objects in spherical images and prevent an unauthorized artwork from being illegally distributed (Jin, see abstract, see Sec. 1, para.1).

Regarding claim 2, 12, the combination of MacMillan and Jin discloses, further comprising: analyzing the identified area of the region using a video fingerprinting technique in response to identifying the area within the region which meets the criterion (Jin: performing “feature extraction” to the rectilinear image; see the rightest rectangle in the middle row of fig.1; see the 2nd para. on page 2); and generating an indication of the match in association with the identifier of the spherical video content item in response to determining that content associated with the identified area of the region matches a reference content item of a plurality of reference content items using the video fingerprinting technique ((Jin: performing “feature matching” to determine whether the artwork in the spherical image is a copyrighted artwork; see the middle rectangle in the middle row of fig.1; see the 2nd para. on page 2; see Sec.1, para.1).

Regarding claim 3, 13, the combination of MacMillan and Jin discloses, further comprising, in response to determining that content associated with the identified area of the projection matches the reference content item using the video fingerprinting technique, blocking the spherical video content item from presentation on a user device (Jin: if the features are matched, then the artwork in the spherical image is infringed; see fig.1 and sec. 7.2).

Regarding claim 4, 14, the combination of MacMillan and Jin discloses, wherein the plurality of reference content items is a plurality of copyrighted media content items (Jin: see “original artwork” in fig.1 and Sec. 7.2).

Regarding claim 5, 15, the combination of MacMillan and Jin discloses, wherein two or more contiguous portions of the frame, each of the contiguous portions being spaced from other contiguous portions, are each mapped to two corresponding portions of the region (Jin: see Equirectangular Projection and Rectilinear Projection shown in fig.2 and fig.3).

Regarding claim 6, 16, the combination of MacMillan and Jin discloses, wherein the two-dimensional region is spanned by first and second transverse axes, and wherein a first contiguous portion of the frame is mapped to two portions of the region which have different positions with respect to the first axis and a second contiguous portion of the frame is mapped to two portions of the region which have different positions with respect to the second axis (Jin: see fig.2 and fig.3).

Regarding claim 7, 17, the combination of MacMillan and Jin discloses, further comprising defining a coordinate system for the frame based on a latitude and a longitude of a sphere, wherein the longitude corresponds to the first axis and the latitude corresponds to the second axis (Jin: see fig.2 and fig.3 and Sec. 3).
.

Regarding claim 8, 18, the combination of MacMillan and Jin discloses, wherein the first contiguous portion of the sphere includes a pole according to the coordinate system (Jin: see fig.2 and fig.3 and Sec. 3).

Regarding claim 9, 19, the combination of MacMillan and Jin discloses, wherein identifying the region which meets the criterion indicative of the region having the likelihood above the threshold of including the particular type of content is based on an object recognition technique applied to the projection (MacMillan: see “target feature identification” in pata.67; Jin: performing “feature matching” to determine whether the artwork in the spherical image is a copyrighted artwork; see the middle rectangle in the middle row of fig.1; see the 2nd para. on page 2; see Sec.1, para.1).

Regarding claim 10, 20, the combination of MacMillan and Jin discloses, wherein the particular type of content included in the identified area within the region is a two-dimensional video content item (MacMillan: see tracking a particular target face for the image in para.67;).

Regarding claim 11, 21, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1,11, and 21, filed on 11/28/2022, have been fully considered but they are not persuasive. 

On page 9 of applicant’s response, applicant argues:
“Applicant respectfully submits that the Jin publication does not cure the deficiencies of MacMillan. Rather, the Jin publication is concerned with "an artwork identification methodology for 360-degree images." (The Jin publication, page 1.) Similar to MacMillan, the Jin publication makes no mention of inhibiting the presentation of the 360-degree image, much less "inhibiting the spherical video content item from being presented" "in response to determining that the probability of the area within the region including the particular type of content is above the threshold."”

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. Jin, see Section 1, paragraph 1, discloses “[t]o prevent unauthorized artwork from being illegally distributed by 360-degree multimedia viewing services, it is important to identify the artwork inside 360-degree images.” Jin, in figure 1 and Section 1, paragraph 2, discloses that the method may identify whether an artwork is authorized or not by “matching the features extracted from the transformed images to those in the original artwork”. In other words, Jin discloses if the features extracted from the transformed region of an artwork image do not match to those in the original artwork, the method will alter that the artwork is an unauthorized artwork. Thus, Jin teaches or suggests the argument features, and applicant’s arguments are unpersuasive.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/7/2022